On Rehearing
Arterburn, C.J.
The State of Indiana filed exceptions to appraiser’s report in a condemnation action for highway purposes. After some delays, the trial court dismissed the proceedings on the exceptions to the appraiser’s report from which the State appealed. On the 21st day of May, 1973, we sustained a motion to dismiss the appeal by the State, See 296 N. E. 2d 120. The State has now filed a Petition to Modify Ruling dismissing the appeal with our court claiming that it leaves the State without title to the land condemned.
We find the State has paid to the Clerk of the Court the amount of damages assessed and that has been paid to the landowners. In accordance with the statute the interest and title condemned would pass to the State. The appellees’ Response to Appellant’s Petition to Modify Ruling herein states that they “disclaim any right, title or interest in or to the interest so condemned by the State of Indiana” to the land and real estate in question. We find that the State does hold the interest sought to be condemned in the real estate; accordingly, the petition to modify ruling is denied.
Note. — Reported in 300 N. E. 2d 341.